Citation Nr: 1019902	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  03-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
cerebrovascular accidents, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from January 1982 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied higher ratings for service-
connected hypertension and residuals of cerebrovascular 
accidents (CVAs).  

In September 2006, the Board remanded these two rating claims 
for additional development as well as claims of service 
connection for a right shoulder disorder and a back 
disability.  The claims file that was before the Board was 
transferred to the Appeals Management Center (AMC) in order 
to have the AMC undertake the requested development.  While 
the claims file was at the AMC, the RO in Chicago continued 
to develop and adjudicate other claims.  This process led to 
one agency of original jurisdiction (AOJ) addressing six 
claims that were not on appeal while another AOJ addressed 
four appealed claims that were remanded and still on appeal.  
Possibly as a result these disconnected procedural actions, 
the September 2006 remand instructions were not fully 
accomplished.  Consequently, the case must be remanded for 
compliance with those instructions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (holding that a remand by the 
Board confers on a veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).

The Board notes that, in April 2009, the AMC granted service 
connection for both a right shoulder disability and a back 
disability.  Because those benefits were granted, the claims 
of service connection for a right shoulder disability and a 
back disability are not now before the Board.

A copy of a February 2008 rating decision that was issued by 
the Chicago RO while the case was in remand status has been 
associated with the claims file.  By that decision, the RO 
granted service connection for a mood disorder with 
depressive features as secondary to CVA residuals and 
assigned a 50 percent rating.  The RO also granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and basic eligibility to Dependents' Education Assistance.  
The RO denied claims of service connection for left carpal 
tunnel syndrome, stomach problems, and severe kidney 
disorder.  There is no indication that any part of the 
February 2008 decision has been appealed, at least based on 
the record the Board has before it.  Given that the February 
2008 decision lists evidence not contained in the claims file 
before the Board, it appears that the RO may have created a 
temporary file in the adjudication of those six issues.  On 
remand, any temporary folders that are being maintained at 
the RO or the AMC on behalf of the Veteran should be 
obtained.

Some of the development requested in the September 2006 
remand was accomplished.  In October 2006, the AMC sent a 
letter to the Veteran notifying him of the information and 
evidence necessary to substantiate his claims that were on 
appeal.  Additionally, records were requested and obtained 
from the United States Postal Service and the Social Security 
Administration in connection with the Veteran's employment 
disability benefits.  Moreover, the Veteran was scheduled for 
and underwent VA examination in connection with his 
hypertension and CVA claims.

In a January 2010 brief, the Veteran's representative 
contends that updated VA treatment records were not obtained 
as instructed by the September 2006 remand.  The remand 
instructed the AOJ to obtain all VA clinical records prepared 
since December 2005.  It does not appear that any VA 
treatment records dated since December 2005 have been 
associated with the claims file that is before the Board.  
The February 2008 RO decision lists "treatment records from 
Peoria" in the evidence section suggesting that the Veteran 
has indeed continued to receive treatment at VA facilities.  
Updated records will be particularly useful in relation to 
the hypertension claim on account of the likelihood of the 
records containing regular blood pressure readings.  
Accordingly, these records should be obtained as was 
instructed.  See Stegall, 11 Vet. App. at 271.

The Veteran's representative also contends that the VA 
examinations that were conducted in February 2008 in 
connection with the two claims were not adequate because the 
examiner did not have the full evidentiary record before him 
when the Veteran was evaluated.  The Board agrees that the 
Veteran should be scheduled for additional VA examinations 
addressing his hypertension and his CVA residuals after the 
updated VA treatment records are obtained and the medical 
evidence from any temporary file is associated with the 
claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (holding that once VA undertakes the effort to provide 
an examination, it must provide an adequate one).

In addition to a clinical blood pressure reading, the 
September 2006 remand instructed the designated examiner to 
state whether the Veteran's hypertension history is 
productive of:  (i) diastolic pressure of predominantly 100 
or more, or systolic pressure of 160 or more, or whether 
there is a history of diastolic pressure of predominantly 100 
or more requiring continuous medication for control: 
(ii) diastolic pressure of predominantly 110 or more, or 
systolic pressure of predominantly 200 or more; (iii) 
diastolic pressure of predominantly 120 or more; or (iv) 
diastolic pressure of predominantly 130 or more.  See 
38 C.F.R. § 4.104 (Diagnostic Code 7101) (2009).  This 
question was not addressed by the February 2008 examiner.  
The remand instructed the AOJ to return any deficient 
examination report to the examiner for necessary corrective 
action.  As this was not accomplished, the prospective 
examiner should provide an answer to the question concerning 
the severity of the Veteran's hypertension.

Lastly, the September 2006 remand instructed the AOJ to 
provide the Veteran with a supplemental statement of the case 
(SSOC) should any benefit not be granted.  Although a SSOC 
was prepared by the AMC in May 2009, it did not properly 
state the issues.  The hypertension clam was characterized 
correctly.  However, the CVA residuals claim was listed as 
entitlement to an increased rating for CVA residuals, 
currently evaluated as 50 percent disabling.  It appears that 
the Veteran's mood disorder claim and his CVA residuals were 
conflated.  The mood disorder is a separate and distinct 
disability that was awarded as secondary to CVA residuals and 
it is not on appeal.  In the January 2010 brief, the 
Veteran's representative conceded this point as well.  Thus, 
the appropriate issue to be considered is one of entitlement 
to an increased rating for CVA residuals, currently evaluated 
as 10 percent disabling.  A SSOC addressing this issue should 
be furnished to the Veteran if the benefit sought is not 
granted when the claim is in remand status.

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate with the claims 
file any temporary folders that are being 
maintained at the RO or the AMC on behalf 
of the Veteran.

2.  Obtain the Veteran's more recent VA 
treatment records (since December 2005) 
and associate the records with the claims 
folder.

3.  After the above development is 
completed, schedule the Veteran for a VA 
neuropsychiatric examination in order to 
determine the degree and extent of any 
and all residuals associated with his 
service-connected CVAs.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All necessary tests 
and studies should be conducted.  The 
neurologic and psychiatric symptoms due 
to service-connected CVA should be set 
forth in detail (including any psychotic 
manifestations, complete or partial loss 
of use of one or more extremities, speech 
disturbances, impairment of vision, 
disturbances of gait, tremors, visceral 
manifestations, etc.).  See 38 C.F.R. 
§ 4.124 (2009).  To the extent feasible, 
differentiate any residual psychiatric 
symptoms from those associated with the 
Veteran's mood disorder with depressive 
features.

4.  Schedule the Veteran for a VA 
examination in order to determine the 
level of severity of his service-
connected hypertension.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All clinical findings should 
be reported in detail.  Conduct the tests 
deemed necessary to produce the findings 
necessary to evaluate hypertension.  The 
examiner should state whether the 
Veteran's hypertension history is 
productive of:  (i) diastolic pressure of 
predominantly 100 or more, or systolic 
pressure of 160 or more, or whether there 
is a history of diastolic pressure of 
predominantly 100 or more requiring 
continuous medication for control: 
(ii) diastolic pressure of predominantly 
110 or more, or systolic pressure of 
predominantly 200 or more; 
(iii) diastolic pressure of predominantly 
120 or more; or (iv) diastolic pressure 
of predominantly 130 or more.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues of entitlement to 
an increased rating for hypertension, 
currently evaluated as 10 percent 
disabling, and entitlement to an 
increased rating for residuals of 
cerebrovascular accidents, currently 
evaluated as 10 percent disabling.  If 
any benefit sought is not granted, 
furnish the Veteran and his 
representative with a SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

